Citation Nr: 1017375	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  08-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to February 
1965.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In March 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1.  Hearing loss did not originate in service or for many 
years thereafter, and the only competent opinion to address 
the question of whether there exists a nexus between the 
disorder and in-service noise exposure weighs against the 
claim.  

2.  The first clinical evidence reflecting complaints of 
tinnitus appears many years after service, and the only 
competent opinion to address the question of whether there 
exists a nexus between the disorder and in-service noise 
exposure weighs against the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2009).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 
2002 & Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claims in 
the March 2008 rating decision, he was provided notice of the 
VCAA in November 2007.  The VCAA letter indicated the types 
of information and evidence necessary to substantiate a claim 
for service connection, and the division of responsibility 
between the Veteran and VA for obtaining that evidence, 
including the information needed to obtain lay evidence and 
both private and VA medical treatment records.  The letter 
also provided notice pertaining to the downstream disability 
rating and effective date elements of his claims.

All relevant evidence necessary for an equitable resolution 
of the issues on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, private medical records, a VA examination, 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication that there exists any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103 (2009).

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  If sensorineural hearing loss is manifested 
to a degree of 10 percent within one year after separation 
from service, the disorder may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).   Service 
connection may be also granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a).  See Baldwin v. West, 13 Vet. App. 1 
(1999).  

Analysis

The Veteran contends that his hearing loss and tinnitus are 
due to his in-service exposure to jet engine noise on the 
flight line and flying in aircrafts, and also while 
performing tests inside of the engine test cell.  He also 
contends that his disabilities are due to exposure to 
exploding ordnance while on the bombing range.  He asserts 
that his disabilities have progressively worsened since his 
time in the Air Force and he has not since been exposed to 
the types of extreme noises while in service.

During his Board hearing, the Veteran testified that he used 
hearing protection in service, describing circumaural 
headphones.  He also testified that he used a headset with a 
microphone that would allow him to talk to the pilots.  He 
was unsure when his hearing problem began but testified that 
it came on gradually.  He testified that he worked for a 
utility company after service where he was exposed to motor 
noise but that he used state-of-the-art hearing protection.  
Lastly, he testified that he has not participated in any loud 
recreational sports or hobbies since discharge.

The Veteran's DD Form 214 reflects that he served in the Air 
Force and his specialty was a jet engine mechanic.  

Service treatment records reflect no complaints, findings, or 
diagnoses of any tinnitus or hearing loss.  A February 1961 
entrance examination report reflects that whispered voice 
testing revealed 15/15 hearing in both ears.  An October 1961 
service treatment record reflects that the Veteran was using 
ear plugs.  A March 1962 hearing conservation data sheet 
reflects that audiometry revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
25
10
10
10
5

An undated report of audiometry reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
5
10
LEFT
10
10
10
10
10

A January 1965 discharge examination report reflects that 
audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
0
-10
-10
LEFT
20
5
0
-5
-10

The evidence indicates that no hearing loss or tinnitus was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Medical 
nexus evidence also is needed to support the Veteran's claim 
for service connection for tinnitus.  

Post-service evidence includes a private audiogram record 
showing the results of hearing tests from December 1985 to 
June 1997 indicating that the Veteran has hearing loss in 
both ears for VA purposes.  The audiogram record reflects 
that he was wearing hearing protection while working in a 
water plant and that he was instructed to use ear plugs.  The 
audiogram record also reflects his report of having buzzing 
or ringing in the ears.  A December 2006 report of private 
audiogram continues to show that he has bilateral hearing 
loss for VA purposes.  

During a VA audiological evaluation in February 2008, the 
Veteran reported being around jet engines in the military 
with the use of circumaural hearing protection and being 
around periodic noise exposure to motors during his civilian 
career with the use of double hearing protection.  He denied 
any recreational noise exposure.  Current complaints included 
hearing loss and tinnitus with the greatest difficulty 
distinguishing words in background noise.  Other than 
sometime after service, he could not recall the exact time of 
onset of the tinnitus.  

Audiometry revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
80
95
LEFT
35
35
70
75
75

Speech recognition scores on the Maryland CNC Word List were 
48 percent in the right ear and 68 percent in the left ear.  
The examiner noted that the Veteran had mild to profound 
bilateral sensorineural hearing loss.

As indicated above, post-service evidence supports a finding 
of current hearing loss in each ear to an extent recognized 
as a disability as defined by 38 C.F.R. § 3.385.  Further, 
the Veteran has asserted experiencing tinnitus, the type of 
disability that he can establish on the basis of his own 
assertions.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).   However, the Veteran's claims for service 
connection for hearing loss and tinnitus must be denied 
because the competent, probative evidence establishes that 
there is no medical relationship, or nexus, between each 
disability and his period of service.

Although the Board finds credible the Veteran's assertions of 
in-service noise exposure, there are no complaints, findings, 
or diagnoses of hearing loss or tinnitus until 20 years after 
service.  The passage of many years between discharge from 
active service and any medical complaints or documentation of 
a claimed disability is a factor that weighs against a claim 
for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

Moreover, the only competent opinion to address the etiology 
of the Veteran's hearing loss and tinnitus weighs against the 
claims.  Here, the VA examiner considered the Veteran's 
complaints and description of noise exposure, and the 
evidence in the claims file.  However, after examining the 
Veteran, the examiner concluded that the Veteran's hearing 
loss and tinnitus were not caused by or a result of military 
noise exposure.  The examiner explained that this opinion was 
based on a review of the claims file, which showed normal 
hearing sensitivity upon exit from the military and no 
complaints of tinnitus in service.  

The Board finds the above opinion probative and dispositive 
on the nexus question in each claim, based as it was on both 
evaluation of the Veteran and consideration of his documented 
medical history and assertions.  Hence, the only competent, 
probative opinion to address the relationship between the 
Veteran's current disabilities and service weighs against the 
claims.  

The Board acknowledges the Veteran's assertion that his 
hearing loss and tinnitus have progressively worsened since 
service.  The Board notes that he is competent to give 
evidence about observable symptoms such as hearing loss and 
tinnitus.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, to the extent that he is claiming to have 
experienced continuous hearing loss and tinnitus since active 
service, he is not found to be credible.  Again, his 
discharge examination report reflects normal hearing.  On the 
accompanying report of medical history, he denied having ear 
trouble.  Post service, the earliest report of hearing loss 
and tinnitus is dated December 1985.  In addition, he stated 
during the VA examination that the tinnitus had its onset 
after discharge, and he testified during his Board hearing 
that he was unsure of the date of onset of his hearing loss 
and tinnitus.  Thus, even his own statements and testimony do 
not support a finding that he has had hearing loss and 
tinnitus since active service.  Lastly, if he had experienced 
hearing loss and tinnitus continuously since active service, 
it would be reasonable to expect that he would have filed a 
disability claim much sooner than in November 2007.  For all 
these reasons, the Board finds that the statements alleging 
or implying continuity of symptoms are not credible here.  
Therefore, continuity of symptomatology is not established by 
either the competent evidence or the Veteran's own 
statements.  Moreover, no medical evidence of record causally 
relates the current hearing loss or tinnitus to active 
service.

In summary, the claims for service connection for hearing 
loss and tinnitus must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


